Citation Nr: 0429908	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  03-13 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD), for the period 
dating from July 27, 2000 to December 6, 2001.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

In June 2004, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing has been associated with the 
veteran's file.


FINDING OF FACT

During the period dating from July 27, 2000 to December 6, 
2001, the veteran's PTSD was manifested by severe sleep 
disturbance, nightmares, flashbacks, hypervigilence, anxiety, 
irritability, difficulty concentrating, difficulty with 
impulse control and near total isolation.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for a 70 percent disability rating for PTSD are met, 
for the period from July 27, 2000 to December 6, 2001.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2001 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in March 2003 and a supplemental statement of the 
case in April 2003, which notified him of the issue 
addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and 
regulations, and the reasons and bases for the decision.

In the present case, although the RO did provide the veteran 
VCAA notice in July 2001 prior to the RO's promulgation of 
the rating action, in October 2001, the letter did not 
provide adequate notice regarding what information and 
evidence is needed to substantiate the claim, as it addressed 
evidence needed to establish service connection.  Likewise, a 
later November 2002 letter also addressed the evidence 
necessary to establish service connection rather than that 
necessary to establish an increased rating.  

While the notice provided to the veteran in July 2001 and in 
November 2002 did not fully comply with VCAA requirements, in 
light of the subsequent favorable determination, the Board 
finds that adjudication of the claim under consideration at 
this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  VA and Vet 
Center treatment records, as well as records from Social 
Security Administration.  The veteran has not alleged that 
there are any other outstanding medical records.  The Board 
consequently finds that VA's duty to assist the veteran in 
obtaining records in connection with the instant appeal has 
been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

Service connection was granted for PTSD in an April 1998 
rating decision and a 30 percent rating assigned.  A May 1999 
rating decision assigned a 50 percent rating for the 
veteran's PTSD.  

In July 2000, the veteran raised the current claim for an 
increased evaluation for his service-connected PTSD.  An 
October 2001 rating decision denied his claim.  A subsequent 
March 2003 rating decision granted a 100 percent schedular 
rating for his PTSD, effective from December 7, 2001.  

VA treatment records, dating from July 1999 to April 2001 
show the veteran's PTSD was described as stable in August and 
November 1999 progress notes.  These notes also indicate that 
he was employed full-time at a casino and that he lived with 
one of his sons.  An April 2001 mental health progress note 
indicates that he was significantly distressed by insomnia 
that was due to hyperarousal.  He was also distressed by 
symptoms of hyperstartle response, intrusive images and 
memories with avoidance of social settings (with the 
exceptions of work and a motorcycle club).  He was not 
actively suicidal, but had rage towards others.  His mood was 
angry and his affect anxious and tense.  His judgment was 
deemed reasonable and his was assessed as strong-willed and 
disciplined.  The diagnosis was chronic, combat-related PTSD 
with a Global Assessment of Functioning (GAF) score of 45.  

An April 2001 VA psychiatric examination report notes that 
the veteran presented to the examination with symptoms that 
were identical in quality and severity to those reported in 
an earlier, 1999 compensation examination.  He complained of 
prominent irritability, a low frustration level and mild 
paranoid thoughts about people.  He reported symptoms of 
hypervigilance and hyperactivity.  He stated that he was 
reactive to Asian customers at the casino, becoming anxious 
and paranoid in their presence.  He felt that he was being 
excessively criticized and harassed by "foreign" 
management.  He believed that management was jealous of him.  
He complained of chronic sleep disturbance, flashbacks and 
social isolation.  He continued to work as a dealer in a 
casino and considered himself a good father.  He was divorced 
and believed he would not find a permanent relationship with 
a woman.

Mental status examination revealed that the veteran had a 
somewhat "flashy" style.  There was no evidence of 
psychotic level signs or symptoms, except for clear paranoid 
trends in his thinking.  His mood was normothymic with 
evidence of underlying irritability.  Ongoing alcohol abuse 
was demonstrative of his behavior and impulse control.  He 
worried about the loss of impulse control.  There was no 
significant cognitive impairment noted.  The diagnosis 
included moderate chronic PTSD and episodic alcohol abuse 
with a GAF of 50.  

In July 2001, the veteran was admitted to a VA facility for 
an inpatient diagnostic assessment.  The discharge summary 
notes that he had ongoing PTSD symptoms.  He currently used 
Atenolol, Lansoprazole and Trazodone.  He reported feeling 
depressed, with frequent sad moods, anxiety, "pan-
insomnia," physical restlessness, intermittent problems with 
memory and concentration, social withdrawal, anger and 
irritability.  He also experienced recurrent thoughts and 
dreams of his Vietnam combat experiences, flashbacks, 
emotional and physiologic reactivity to cues that reminded 
him of these events, avoidant behavior, hypervigilance and 
exaggerated startle responses.  He denied panic attacks, 
anorexia, fatigability, decreased libido, anhedonia, 
delusions, hallucinations, suicidal or homicidal ideation.

Examination revealed the veteran to be fidgety in his chair.  
There were no significant cognitive or memory impairments.  
His mood was anxious and depressed, affect constricted but 
appropriate to thought content.  There was no formal thought 
disorder.  He denied homicidal and suicidal ideation and did 
not display psychotic behavior.  The diagnosis was chronic 
PTSD with depressive features.  The GAF was 50.

VA treatment records show that the veteran continued to 
complain of insomnia with little relief in October 2001.  
Examination revealed him to be anxious and angry.  His 
cognition was intact and his judgment essentially good, but 
he had a long history of marginal socializing pattern as a 
result of avoidance and anger.  He continued to work but was 
experiencing disciplinary problems due to anger and anxiety.  
The diagnosis was severe chronic PTSD.  His GAF was 45.  A 
November 2001 progress note indicated similar findings with a 
GAF score of 45.

During his June 2004 video conference hearing before the 
undersigned, the veteran testified that he was employed at a 
casino during the third shift during the time period in 
question.  The third shift was from 9:00 PM to 5:00 AM.  A 
lot of his clientele were Asian which was distracting and 
caused him to be hyperaroused and experience flashbacks.  He 
was on the verge of being disciplined for associated problems 
at the time he resigned from his job in December 2001.  The 
veteran testified that he had no social life, and that he 
stayed at his home, only venturing out to buy groceries at 
3:00 to 4:00 AM in the mornings to avoid crowds.  While he 
felt that he was close to his sons, he rarely went to visit 
them.  He admitted that he had entertained suicidal thoughts 
in the past and had been aggressive with former patrons.  

Analysis

The veteran contends that he is entitled to a 70 percent 
evaluation from July 27, 2000 (the date he filed his claim), 
to December 6, 2001.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The veteran's service-connected PTSD is currently rated as 50 
percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Under this code, a 50 percent rating is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

In this case, the veteran's PTSD manifested by severe sleep 
disturbance, nightmares, flashbacks, hypervigilence, anxiety, 
irritability, depression, difficulty concentrating and with 
impulse control, as well as social isolation.  While there is 
no evidence to show impaired thought processes or memory 
impairment, some, if not all of the criteria for the 
assignment of a 70 percent evaluation have been met.  
Moreover, the medical evidence from April 2001 to November 
2001 showed that the veteran's PTSD symptoms were causing 
increasing difficulty with his ability to maintain 
employment.  As such, and affording the veteran the benefit 
of the doubt, the Board finds that the assignment of a 70 
percent evaluation is warranted for the period from July 27, 
2000 to December 6, 2001.

The veteran's GAF scores for the period, ranging from 45 to 
50, further supports the assignment of a 70 percent 
evaluation for the period.  In this regard, according to the 
Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  Pursuant to the 
DSM-IV, GAFs between 41 and 50 are indicative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, or frequent shoplifting) or any serious impairment 
in social, occupational, and school functioning (e.g., no 
friends, unable to keep a job).

The Board finds, however, that the veteran's PTSD does not 
warrant an evaluation in excess of 70 percent, for the period 
from July 27, 2000, through December 6, 2001.  The medical 
evidence affirmatively shows that the condition is not 
manifested by gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; a persistent danger of 
hurting self or others; intermittent inability to perform 
activities of daily living, including maintenance of minimal 
personal hygiene; disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  And the record shows that, although the veteran 
suffers from severe social impairment, his symptoms have not 
caused total social and occupational impairment.  In this 
regard, the Board observes that, while the veteran 
essentially stays to himself and avoids crowds, he 
nevertheless is currently employed on a full-time basis 
working from 9:00 PM to 5:00 AM.  In light of the foregoing, 
therefore, the preponderance of the evidence is against a 
finding that the veteran's PTSD is productive of total 
occupational and social impairment.  As such, a 100 percent 
rating is not warranted.

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
There is no showing that the veteran's psychiatric disability 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of an evaluation higher than 70 
percent on an extraschedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (2002).  There is no indication that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation).  
Moreover, the condition is not shown to warrant frequent 
periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand the claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

In light of the foregoing, the Board concludes that 
entitlement to a 70 percent rating has been shown, for the 
period from July 27, 2000, through December 6, 2001..


ORDER

A 70 percent disability rating for post-traumatic stress 
disorder is granted, subject to the applicable law and 
regulations governing the payment of monetary benefits.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



